Case: 15-41447         Document: 00513928878       Page: 1    Date Filed: 03/28/2017




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT
                                                                             United States Court of Appeals
                                                                                      Fif h Circuit
                                      No. 15-41447                                  FILED
                                    Summary Calendar                          March 28, 2017
                                                                               Lyle W. Cayce
                                                                                    Clerk
FRANKLIN JONES,

                                                   Plaintiff-Appellant

v.

CAPTAIN BUCK TAYLOR,

                                                   Defendant-Appellee


                      Appeal from the United States District Court
                           for the Southern District of Texas
                                 USDC No. 2:14-CV-428


Before JOLLY, SOUTHWICK, and HIGGINSON, Circuit Judges.
PER CURIAM: *
       Franklin Jones, Texas prisoner # 1224452, appeals the magistrate
judge’s final judgment dismissing his 42 U.S.C. § 1983 claims with prejudice. 1
Jones does not challenge the magistrate judge’s dismissal of his claims against
Grievance Officer Joe Hernandez and Assistant Warden Maria Ramirez or his
claims for monetary damages against Captain Buck Taylor in his official


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.

       1    The parties consented to the jurisdiction of the magistrate judge. See 28 U.S.C.
§ 636(c).
    Case: 15-41447    Document: 00513928878     Page: 2   Date Filed: 03/28/2017


                                 No. 15-41447

capacity. These issues are therefore abandoned. See Yohey v. Collins, 985 F.2d
222, 224-25 (5th Cir. 1993).
      Instead, Jones contends that the magistrate judge erred in granting
Captain Taylor’s motion for summary judgment on qualified-immunity
grounds. We review a grant of summary judgment de novo, using the same
standard as that employed by the magistrate judge.         Carnaby v. City of
Houston, 636 F.3d 183, 187 (5th Cir. 2011).
      Contrary to Jones’s contention, there was no genuine issue of material
fact as to whether Captain Taylor placed him in handcuffs on October 17, 2013.
Although Captain Taylor denied having done so in his November 10, 2013,
response to Jones’s grievance, Captain Taylor admitted this fact for purposes
of his motion for summary judgment. Further, assuming that Jones suffered
a more than de minimis injury as a result of Captain Taylor’s too-tight
application of the handcuffs, he has failed to present any evidence showing that
Captain Taylor’s actions were undertaken maliciously and sadistically to cause
harm rather than in a good-faith effort to maintain or restore discipline. See
Hudson v. McMillian, 503 U.S. 1, 6 (1992). Jones’s conclusory allegations that
Captain Taylor’s actions were objectively unreasonable and that Captain
Taylor applied the handcuffs maliciously and sadistically to cause him harm
are insufficient to create a genuine issue of material fact precluding a summary
judgment. See Ontiveros v. City of Rosenberg, 564 F.3d 379, 382 (5th Cir. 2009);
Hathaway v. Bazany, 507 F.3d 312, 319 (5th Cir. 2007). These allegations are
also contradicted by Jones’s assertion that Captain Taylor was not consciously
aware of what he was doing. Therefore, Jones has failed to show that the
magistrate judge erred in granting Captain Taylor’s motion for summary
judgment.
      AFFIRMED.



                                       2